Case 1:17-cv-04780-MKB-RLM Document 77 Filed 05/28/19 Page 1 of 2 PageID #: 1034


                                                                  Littler Mendelson, PC
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Christine L. Hogan
                                                                  212.583.2676 direct
                                                                  212.583.9600 main
                                                                  212.898.1116 fax
                                                                  clhogan@littler.com

 May 28, 2019


 VIA ECF

 Chief Magistrate Judge Roanne L. Mann
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     M ason v. Lum ber Liquidators, Inc.
                Case No. 17-CV-4780 (MKB) (RLM)

 Dear Judge Mann:

 My firm represents Defendant Lumber Liquidators, Inc. in the above captioned case. I write
 separately from Plaintiffs, pursuant to the Court’s May 21, 2019 Minute Entry and Order (ECF
 No. 75), because the parties were unable to agree on proposed language for the corrective
 communication to current employees.

 Store Managers (“SMs”) and Store Managers-In-Training (“SMITs”) do not have individualized
 email addresses. Instead, Defendant issues a single email account to each store, which is
 accessible to all store employees. Placing the corrective language in the email text itself will
 reach a wider employee population than necessary. It also runs the risk that one putative class
 member will mark it as “read” before any other putative class member(s) in the same store are
 able to read it. Accordingly, Defendant proposes that the following email be sent to each store
 email account:

        Subject line: Clarification re: Arbitration Agreement & Lawsuits

        Body of Message: There is an important communication to all store managers
        and store managers-in-training available on Dayforce.

 SMs and SMITs regularly receive communications and important documents via the Dayforce
 System. In fact, this is where the SMs and SMITs received a copy of the arbitration agreement
 itself. Accordingly, this is the best place to communicate the corrective language.

 Defendant proposes that the communication, which will be loaded onto Dayforce, state:

                 Clarification re: Arbitration Agreement & Lawsuits

                              PLEASE READ THIS CAREFULLY

        On April 4, 2019, your store received an email describing the Company’s new
        Arbitration Agreement. In that email, we referenced two current ongoing cases
Case 1:17-cv-04780-MKB-RLM Document 77 Filed 05/28/19 Page 2 of 2 PageID #: 1035


 May 28, 2019
 Page 2


        involving store managers and store managers-in-training – the Mason case (filed
        in New York) and the Kramer case (filed in California).

        In the coming months, you may receive a court-authorized notice about the
        Mason case. That notice will give you additional information about the Mason
        case and provide you with an opportunity to join the lawsuit to assert federal
        claims against Lumber Liquidators. The Court wants you to know that even if
        you signed the Arbitration Agreement, you can still follow the procedures set
        forth in the court-authorized notice and submit a consent to join if you want to.

        We also want to make sure that you understand the claims at issue in the Mason
        case. Accordingly, the complaint is now readily available through the DayForce
        System as well (in addition to making it available by email to the store email
        address upon request). Plaintiffs are represented by Stevenson Marino LLP.
        Their contact information is listed on the last page of the complaint.

        You will not be retaliated against or otherwise receive unfavorable treatment
        based on your willingness or not to participate in any lawsuit against the
        Company.

 Defendant has deliberately utilized language that is easy for the SMs and SMITs to understand.
 In addition, Defendant’s proposed language is in the same tone as the original email to
 employees. In contrast, Plaintiffs’ proposed language is overly formalized, lengthy, and difficult
 to understand. SMs and SMITs are much more likely to read the entire corrective
 communication if it is short and to-the-point.

 Plaintiffs also include extraneous information that does not need to be included. For example,
 Plaintiffs include a description of the Mason case. This language is both duplicative – because it
 will be included in the formal FLSA Notice itself – and unnecessary in light of Defendant’s
 proposal to place a copy of the complaint on the Dayforce System. For this reason, it is also
 duplicative and unnecessary to include Plaintiff counsel’s contact information, since it is already
 contained in the complaint.

 Finally, Plaintiffs’ proposed bolded language – “[i]f you receive notice of a lawsuit at any time in
 the future, you are permitted to participate in such lawsuit” – is misleading. The Court has not
 yet ruled on the enforceability of the arbitration agreement. Accordingly, it is more accurate to
 state that putative class members may file an opt-in notice in the Mason case, regardless of
 whether they signed the arbitration agreement or not. Whether SMs and SMITs who signed the
 arbitration agreement will actually be able to participate in the Mason case going forward is an
 open question.

 For all the above reasons, Defendant respectfully requests that the Court adopt its proposed
 corrective communication. We thank the Court for its time and consideration.

                                               Respectfully submitted,



                                               Christine L. Hogan
